145 F.3d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward L. REITER, Plaintiff-Appellant,v.Kenneth S. APFEL,* Acting Commissioner ofSocial Security Administration, Defendant-Appellee.No. 97-35741.D.C. No. CV-96-00177-RWA.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1988.***Decided April 27, 1998.

Appeal from the United States District Court for the District of Montana, Richard W. Anderson, Magistrate Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Edward L. Reiter seeks review of the magistrate judge's judgment affirming the Commissioner of Social Security's denial of his application for disability insurance benefits and Supplemental Security Income under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-33 and 1381-83(c).


3
The magistrate judge's Memorandum and Order affirming the Commissioner's final administrative decision and the Judgment were entered on May 22, 1997.  Reiter was required to file his notice of appeal within 60 days, i.e., no later than Monday, July 21, 1997.  Fed.R.App.P. 4(a)(1);  see also Fed.R.App.P. 26(a) (day on which judgment was entered not included within computed period of time).  Reiter filed his notice of appeal and a motion to proceed in forma pauperis on July 22, 1997.  Because Reiter's notice of appeal was not timely filed, we lack jurisdiction and dismiss his appeal.  Vahan v.. Shalala, 30 F.3d 102, 102-03 (9th Cir.1994).


4
DISMISSED.



*
 Kenneth S. Apfel was sworn in as Commissioner of Social Security on September 29, 1997.  Pursuant to Rule 43(c)(1) of the Federal Rules of Appellate Procedure, Kenneth S. Apfel is substituted for John J. Callahan as the defendant-appellee in this appeal.  See also 42 U.S.C. § 405(g) (any action instituted in accordance with this subsection survives notwithstanding any change in the person occupying the office of Commissioner of Social Security)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3